Citation Nr: 1019207	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-04 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for varicose veins.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant had active service from January 1943 to March 
1946.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
This matter was remanded in February 2008 and November 2009.  
A review of the record shows that the RO has complied with 
all remand instructions to the extent possible.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Veteran was a no-show for 
a Board hearing scheduled in July 2007 and cancelled a Board 
hearing scheduled in March 2010.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Varicose veins pre-existed the Veteran's entry into service 
and increased in severity during service.  


CONCLUSION OF LAW

Varicose veins were aggravated by active service.  38 
U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, VA's 
Office of General Counsel (OGC) determined that VA must show 
by clear and unmistakable evidence that there is a pre-
existing disease or disorder and that it was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow OGC's precedent opinions.  38 U.S.C.A. 
§ 7104(c).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), outlined the effect of 38 U.S.C.A. § 1111 
on claims for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case, section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The United States Court of Appeals for Veterans Claims 
(Veterans Court) has held that, as a matter of law, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence consisting of a veteran's own admission 
of a pre-service history of medical problems during in-
service clinical examinations.  Doran v. Brown, 6 Vet. App. 
283, 286 (1994).

The Board acknowledges that the Veteran's service treatment 
records, aside from a March 1946 Report of Physical 
Examination for separation purposes, are not on file.  Due to 
the missing service treatment records, the Board recognizes 
its heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran's March 1946 Report of Physical Examination for 
separation purposes does not reflect any findings of varicose 
veins.  

VA outpatient treatment records dated in May 1974 reflect 
that the Veteran was diagnosed with extensive bilateral 
varicose greater and lesser saphenous veins.  

The Veteran underwent a VA examination in September 1974.  
Following physical examination, the examiner diagnosed 
varicose veins bilateral involving the greater superficial 
saphenous circulation principally communicating and 
contributing veins.  There was no involvement of the lesser 
superficial saphenous circulation.  

Treatment records from University of California, Davis 
Sacramento Medical Center dated in April 1976  reflect that 
the Veteran reported a long history of varicose veins dating 
from the mid-1950's.  The Veteran was assessed with bilateral 
varicose veins.  

Private treatment records from Dr. S.C. reflect that the 
Veteran underwent surgical procedures for varicose veins in 
January 1986, March 1986, and July 1993. 

A February 2005 letter from Dr. S.C. reflects that the 
Veteran had chronic venous insufficiency.  Dr. S.C. opined 
that while there is generally a hereditary component in the 
formation of varicose veins, this hereditary tendency can be 
significantly aggravated by the type of duties the Veteran 
performed while on active duty.  

The Veteran underwent another VA examination in June 2009.  
He reported that he was told in high school that he had 
varicose veins.  Following physical examination, the examiner 
diagnosed varicose veins.  The examiner opined that the 
varicose veins were not caused by his military service since 
the Veteran stated that he had the onset of bilateral 
varicose veins prior to the entry into the service.  The 
examiner reasoned that the Veteran had varicose veins prior 
to service and there were no service records of varicose 
veins.  The examiner opined that the medical evidence does 
not clearly and unmistakably show that bilateral varicose 
veins pre-existed service.  The examiner reasoned that there 
are no prior to military records available and no military 
records available to the existence of varicose veins to the 
period in question.  The examiner opined that there is no 
evidence of pre-existing varicose veins or record of 
aggravation during the service.  Finally, the examiner opined 
that, accepting the evidence from the Veteran that the 
varicose veins clearly and unmistakably pre-existed service, 
the medical evidence does not clearly and unmistakably show 
that the pre-existing varicose veins were not aggravated 
during service.  The examiner reasoned that there was an 
absence of medical evidence at the time of entry into service 
and no medical evidence that clearly and unmistakably shows 
the pre-existing varicose veins were not aggravated during 
service.  

Accordingly, given that no preexisting condition was noted 
upon entry into service, the opinions from Dr. S.C. and the 
June 2009 VA examiner which indicate that the government has 
failed to rebut the presumption of soundness by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service, and the Board's 
heightened obligation to consider carefully the benefit of 
the doubt rule, an award of service connection for varicose 
veins is warranted here.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefits sought by the 
Veteran are being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).




ORDER

Service connection for varicose veins is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


